Citation Nr: 0521046	
Decision Date: 08/04/05    Archive Date: 08/17/05

DOCKET NO.  03-29 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and sister


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty in the Army from August 
1973 to July 1975.  The veteran also performed service in the 
Army National Guard from September 1980 to September 1982.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision of the No. 
Little Rock, Arkansas Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

The veteran provided testimony at a June 2005 videoconference 
hearing over which the subscribed Veterans Law Judge 
presided.  A transcript of the proceedings has been made a 
permanent part of the veteran's record.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  The veteran currently has PTSD associated with a personal 
assault that occurred during his military service.  


CONCLUSION OF LAW

The veteran has PTSD that is related to personal assault 
incurred in his active wartime service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection
Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
See Pond v. West, 12 Vet. App. 341, 346 (1999); see also 
Rose v. West, 11 Vet. App. 169, 171 (1998).  Alternatively, 
under 38 C.F.R. § 3.303(b), service connection may be awarded 
for a "chronic" condition when:  (1) a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307) and 
the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

The means for establishing service connection for PTSD is set 
forth under the provisions of 38 C.F.R. §§ 3.304.  This 
regulation provides direct service connection wartime and 
peacetime requires medical evidence diagnosing the condition 
in accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  Although service 
connection may be established based on other in-service 
stressors, the following provisions apply for specified in- 
service stressors if the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  If the evidence establishes 
that the veteran was a prisoner-of-war under the provisions 
of § 3.1(y) of this part and the claimed stressor is related 
to that prisoner-of-war experience, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  In the instant case, the 
veteran does not allege a stressor associated with combat.  
Instead, he alleges that his currently diagnosed PTSD was 
precipitated by a personal assault that occurred during his 
military service.  

In Patton v. West, 12 Vet. App. 272 (1999) United States 
Court of Veterans Claims (the Court) addressed the issue of 
corroboration of stressors in PTSD cases involving sexual 
assault.  The Court advised that the portions of the VA 
Adjudication Procedure Manual M21-1, Part III, paragraph 
5.14c, provided "guidance on the types of evidence that may 
serve as 'credible supporting evidence' for establishing 
service connection of PTSD which allegedly was precipitated 
by a personal assault during military service."  Manual M21-1 
lists evidence that might indicate such a stressor such as 
lay statements describing episodes of depression; panic 
attacks or anxiety but no identifiable reasons for the 
episodes; visits to medical clinics without a specific 
ailment; evidence of substance abuse; and increased disregard 
for military or civilian authority.  The Manual also lists 
behaviors such as requests for change of MOS or duty 
assignment, increased use or abuse of leave, changes in 
performance and performance evaluations, increased use of 
over-the-counter medications, unexplained economic or social 
behavior changes, and breakup of a primary relationship as 
possibly indicative of a personal assault, provided that such 
changes occurred at the time of the incident.  

Since the Court's holding in Patton, supra, there has been an 
amendment to the law pertaining to PTSD.  The provisions of 
38 C.F.R. § 3.304(f) were amended pursuant to 67 Fed. Reg. 
10330-10332 (March 7, 2002) to include a new provision 
concerning PTSD in sexual assault cases.  In particular, the 
new provisions provide guidance concerning the type of 
evidence that may be relevant in corroborating a veteran's 
statement regarding the occurrence of a stressor in claims 
for service connection of PTSD resulting from personal 
assault.  This amendment indicates if a PTSD claim is based 
on in-service personal assault, evidence from sources other 
than the veteran's service records may corroborate the 
veteran's account of the stressor incident.  Examples of such 
evidence include, but are not limited to: records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy tests 
or tests for sexually transmitted diseases; and statements 
from family members, roommates, fellow service members, or 
clergy.  Evidence of behavior changes following the claimed 
assault is one type of relevant evidence that may be found in 
these sources.  Examples of behavior changes that may 
constitute credible evidence of the stressor include, but are 
not limited to, a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a PTSD claim that 
is based on in-service personal assault without first 
advising the claimant that evidence from sources other than 
the veteran's service records or evidence of behavior changes 
may constitute credible supporting evidence of the stressor 
and allowing him or her the opportunity to furnish this type 
of evidence or advise VA of potential sources of such 
evidence. VA may submit any evidence that it receives to an 
appropriate medical or mental health professional for an 
opinion as to whether it indicates that a personal assault 
occurred.  

The veteran contends that he is entitled to service 
connection for PTSD as a result of a sexual assault that 
occurred during his military service in or about April 1974.  
The veteran has provided testimony at a videoconference 
hearing that was conducted in June 2005.  At that time, he 
reported that he currently has been treated for PTSD as 
recently as 2 weeks prior to the hearing.  He described 
several distressing incidents that occurred while he was 
working as a wheel vehicle mechanic in the motor pool in 
Germany in an engineering battalion.  He described strained 
interpersonal relations between drug users and non-drug 
users, the alleged sexual assault and collaboration with the 
Criminal Investigation Division (CID) in Courts Martial 
against his superior officers.  The veteran reported that the 
hostility against non-drug users was so intense, that they 
were required to travel in groups of three.  He also reported 
his sergeant's activities to conceal unlawful activities in 
the motor pool.  The veteran reported that he was at that 
duty station from December 1973 to about April 1974.  

With respect to the sexual assault, the veteran testified 
that he and three other servicemen traveled on bicycle about 
8 miles for dancing and drinks.  He reported that the third 
disco they attended was gay, and that he left with 
indignation.  While he drove his bicycle to the base, about 4 
miles away from the bar, the three servicemen overtook him 
caused him to crash, beat him and assaulted him sexually.  

The veteran's service records do not document any sexual 
assault.  Nevertheless, the Board observes that there exists 
circumstantial evidence lending credence to the veteran's 
allegations.  For example, the record confirms that the 
veteran was stationed in Germany from December 21, 1973 where 
his original duty assignment was wheel vehicle mechanic with 
the 78th Engineering Battalion and the 9th Engineering 
Battalion.  In August 2002, the veteran provided a statement 
indicating that the assault occurred around April 1974.  

Service medical records in March and June 1974 show that the 
veteran obtained treatment for hyperventilation symptoms.  
Although the veteran was observed to have complaints of 
nervousness and depression at the time of his entrance into 
active service, the first documented evidence of treatment is 
noted around the time of the alleged incident.  

Subsequent to the time of the alleged attack, the veteran 
applied for, and in June 1974 was granted a transfer to the 
United States Army Band where his principle duty assignment 
was percussion player.  Later, in 1975, the veteran applied 
for a hardship discharge and was separated in July 1975.  

His personnel records also indicate a decline in his ability 
to perform his duties between 1974 and 1975.  In April 1974, 
prior to his transfer from the Engineering battalion, he was 
awarded a letter of commendation from his superior officer 
for outstanding duty performance while serving in the company 
motor pool.  The veteran was noted to have performed his duty 
in a thorough, responsible and efficient manner.  A February 
1975 efficiency report shows that the veteran registered an 
outstanding rating in attitude, excellent performance in 
adaptability, initiative and leaderships, and showed above 
average marks in responsibility and duty performance.  The 
82nd Army Band Commander who completed report indicated that 
if given the authority, he or she would promote the veteran.  
An evaluation completed in July 1975 shows that the veteran 
scored excellent marks in adaptability, attitude and 
responsibility and registered above average marks in 
initiative, leadership and duty performance.  The commanding 
officer indicated that if given the chance he would not 
recommend the veteran for promotion.  

In addition, statements from the veteran's family members 
attest to his change in behavior upon his return from 
service.  His social history is marked by five marriages, 4 
divorces, substance abuse, episodes of depression and panic 
attacks and spending sprees that required the appointment his 
sister as representative payee to handle his affairs.  

Finally, what is persuasive in the veteran's case is that the 
June 2003 VA examination report that contains a favorable 
nexus opinion.  The examiner reviewed the veteran's claim 
folder and noted that the veteran's mental status examination 
was consistent with diagnoses that included PTSD, bipoloar 
disorder and borderline personality disorder.  The examiner 
reported that veteran had a history of sexual abuse in 
childhood and a history of sexual trauma in service that he 
initially reported in the 1990s.  The examiner stated that in 
relating the details of the sexual trauma in service, the 
veteran's affect and behavior were in line with what would be 
expected for this trauma, as the veteran manifested a clear 
disturbance of mood and social relationships.  The examiner 
also noted that the veteran showed PTSD symptoms including 
intrusive memories, nightmares, stress when exposed to 
similar situations, avoidance of memories, sleep disturbance, 
angry outbursts, problems with concentration and 
hypervigilance.  The examiner stated that PTSD was delayed 
onset, as his memories were triggered 3 years prior to the 
examination.  The examiner stated that the veteran's 
borderline personality disorder was attributable to his 
childhood sexual trauma, his PTSD was as a result of his 
inservice experiences.  

The June 2003 examination was based on a review of the record 
and consideration of the veteran's allegations.  It is 
therefore credible and is positive evidence in the veteran's 
case.

The Board is mindful of the doctrine of benefit of the doubt.  
That doctrine requires resolution of an issue in favor of the 
claimant when there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of a matter.  38 U.S.C.A. § 5107 (West 
2002).  In this case, the Board finds that the positive and 
negative evidence is at least in relative equipoise with 
respect to whether that the veteran currently has PTSD 
associated with personal assault that occurred during his 
military service.  Therefore, the benefit of the doubt 
doctrine is for application.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  In view of the foregoing, entitlement 
to service connection for PTSD is granted.


ORDER

Service connection for PTSD based on personal assault is 
allowed.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


